Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 07/06/2022. Claims 1, 3-9, 11-12, and 14-18 are allowed. Claims 2, 10, and 13 are cancelled by applicant. The examiner acknowledges the amendments of claims 1, 3, and 14. The previous 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 1, 3-9, 11-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to an extraction tool, specifically comprising a top plate having a smooth-bored top plate force rod hole and a plurality of threaded top plate push rode holes; a bottom plate having a threaded bottom plate force rod hole, a plurality of smooth-bored bottom plate push rod holes, a plurality of threaded set screw holes, and a plurality of smooth-bored bottom plate bolt holes, wherein at least one individual threaded set screw hole is adjacent an individual smooth-border push rod hole. 
The teaching of Murtaugh (US Patent No. 4,642,866) discloses an extraction tool (Figures 1-5 element 10), comprising: a top plate (element 12) having a force rod hole and a plurality of push rod holes, a bottom plate (element 26) having a bottom plate force rod hole, a plurality of bottom plate push rod holes (element 28), a plurality of bottom plate bolt holes (element 30), a force rod (element 20), and a plurality of push rods (element 14). However, the extraction tool does not that top or bottom plate force rod holes are smooth-bored, the bottom plate having an additional plurality of threaded set screw holes and wherein at least one individual threaded set screw hole is adjacent an individual smooth-border push rod hole.
Claim 14 recites limitations to a method of extracting a hub bearing assembly, specifically the method comprising without removing an axle, a constant velocity joint, and/or a knuckle from the hub bearing assembly. 
The teaching of Murtaugh (US Patent No. 4,642,866) discloses an extraction tool (Figures 1-5 element 10), comprising: a top plate (element 12) having a force rod hole and a plurality of push rod holes, a bottom plate (element 26) having a bottom plate force rod hole, a plurality of bottom plate push rod holes (element 28), a plurality of bottom plate bolt holes (element 30), a force rod (element 20), and a plurality of push rods (element 14). However, the extraction tool is placed over the hub having with the force rod rotated in order to remove the hub (see figure 2), placed over the assembly again in order to remove the bearings by manipulating the force rod again, thus teaching removal of an axle, a constant velocity joint, and/or a knuckle from the hub bearing assembly and not the step of without removing said structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/18/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 19, 2022